1                                                                                JS-6
2
3
4
                                UNITED STATES DISTRICT COURT
5
                               CENTRAL DISTRICT OF CALIFORNIA
6
7
8    MARY RUNDLE,                                    )   Case No. 2:18-cv-04759 MWF (ASx)
                                                     )
9                                       Plaintiff,   )   ORDER GRANTING DISMISSAL
10                                                   )   WITH PREJUDICE PURSUANT TO
                       vs.                           )   FEDERAL RULE OF CIVIL
11                                                   )   PROCEDURE 41(a)(1)(A)(ii)
     PRUDENTIAL INSURANCE                            )
12   COMPANY OF AMERICA,                             )   Judge: Michael W. Fitzgerald,
                                                     )          Dep't 5A (First Street)
13                                    Defendant.
                                                     )
14                                                   )
                                                     )
15
16
                       Having considered the Parties’ Stipulation of Dismissal with Prejudice
17
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY
18
     ORDERED THAT:
19
                       1.    All claims in the above-entitled action are dismissed in their entirety
20
     with prejudice; and
21
                       2.    Each party is to bear its/her own fees and costs.
22
23
                       IT IS SO ORDERED.
24
25
     DATED: April 12, 2019
26                                                       HON. MICHAEL W. FITZGERALD
27
28

                                                     -1-
     KYL4816-1973-4160.1
